OPINION
GARY M. BEAUDRY, Chief Justice.
COMES NOW the Fort Peck Tribal Court of Appeals on its own and issues the following opinion. It is the finding of this Court that the underlying action arose as a result of the Tribal Court denying lone Headdress’s petition for a continued restraining order against Annette Boxer. The underlying facts supporting the initial temporary restraining order alleged that Annette Boxer assaulted or threatened assault on members of lone Headdress’s family said actions occurred outside of the exterior boundaries of the Fort Peck Indian Reservation.
It Is the finding of this court that no valid issue of law exists. The Tribal Court had subject matter and personal jurisdiction over the parties herein.
This Court shall not overrule the Tribal Courts decisions based on substantial evidence. Here, the appellant fails to present evidence rejected or denied by the Tribal Court in making its decision; and for such *112reason this court cannot hold that the Tribal Court abused its discretion in denying lone Headdress petition for continued restraint.
NOWTHEKEFORE it is the opinion of this court that the lower court decision be AFFIRMED.